COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-05-222-CV
 
 
IN RE AVERY
PHARMACEUTICALS, INC.                                  RELATORS
AND AL SANKARY
 
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied.
Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL B: 
HOLMAN, LIVINGSTON, and DAUPHINOT, JJ.
 
LIVINGSTON, J. is of the tentative opinion that
relators are entitled to the relief sought on the issue of net worth, and would
request a response.
 




DELIVERED: August 19, 2005




    [1]See
Tex. R. App. P. 47.4.